DETAILED ACTION
	Applicant’s reply filed December 1, 2021 has been fully considered.  Claim 3 is amended, claims 13-14 are new, claims 1-14 are pending, and claims 1-2 and 8-12 are withdrawn from consideration.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maghrabi et al. (US Pub. No. 2014/0116695).
Regarding Claims 3-4:  Maghrabi et al. teaches a composition comprising an oil phase such as petroleum, kerosene, or long chain alkyl synthetic oil (hydrocarbon), aqueous phase (water), tallow alkyl amine acetates (organic long-chain compound having a nitrogen containing polar group), and hydrophobic silica ([0027], [0119]-[0120], [0136]-[0137], and [0188]-[0190]).  Griffith et al. (US Pat. No. 5,919,298), incorporated by reference in its entirety (see [0189]), discloses hydrophobic fumed silicas that in which the hydrophobizing agent is added to the silica to saturate the hydroxyl groups (100% hydrophbilization rate) (5:25-35).
	Regarding Claims 5-7:  Maghrabi et al. teaches the composition comprising an organic solvent such as aromatic naphtha (liquid at conditions for transporting) ([0188]).
	
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maghrabi et al. (US Pub. No. 2014/0116695).
Maghrabi et al. teaches the composition of claim 1 as set forth above.  
Regarding Claim 13:  Maghrabi et al. teaches that the hydrophobic silica can have a particle size of less than 20 nm ([0190]).
Maghrabi et al. does not teach with sufficient specificity the claimed range of 10-15 nm.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maghrabi et al. (US Pub. No. 2014/0116695) as evidenced by “Silica Fume User’s Manual.”
Maghrabi et al. teaches the composition of claim 1 as set forth above.  
Regarding Claim 14:  Maghrabi et al. specifies that the silica is fumed silica ([0109]).  “Silica Fume User’s Manual” provides evidence that fumed silica has a specific gravity of about 2.2 (Pg. 9).

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        March 24, 2022